Citation Nr: 9906902	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke


INTRODUCTION

The appellant served on active duty from May 1944 to April 
1946.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The July 1995 rating decision on appeal confirmed and 
continued the 50 percent evaluation for bilateral pes planus.  
In a March 1997 Remand, the Board instructed the RO to 
consider claims for total rating for compensation based on 
individual unemployability, service connection for foot drop 
secondary to the service connected pes planus, and 
extraschedular consideration.  

In a July 1998 Remand, the Board again instructed the RO to 
consider the claim for total rating for compensation based on 
individual unemployability, service connection for foot drop 
secondary to pes planus and special monthly compensation for 
loss of use of lower extremities.  In an October 1998 rating 
decision, the RO denied total rating for compensation based 
on individual unemployability, denied service connection for 
foot drop secondary to pes planus and denied special monthly 
compensation for loss of use of lower extremities.  The 
appellant was furnished with notice of all of these denials 
in a letter dated in October 1998.  A copy of the rating 
decision was furnished along with an explanation of the 
appellant's appeal rights, VA Form 4107.  

The appellant and his representative have submitted 
subsequent statements that the Board considers to be a 
Notice of Disagreement as to the October 1998 rating 
decision.  The appellant also submitted a letter in December 
1998 that could be construed as a claim for an increased 
rating for his service connected tinea cruris, currently 
evaluated at a noncompensable rate.  Based on the forgoing 
evidence as just described, it seems that the RO has not had 
an opportunity to further act upon the claims.  The Board 
refers the issue to the RO to take appropriate action with 
respect to these claims, as the Board does not have 
jurisdiction over these claims.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the 
claims adjudication process fails to consider threshold 
jurisdictional issues.  In each case, absent a decision, a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction of 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. 
App. 279 (1997), Shockley v. West, 11 Vet. App. 208 (1998).  
An application that is not in accord with the statute shall 
not be entertained.  38 U.S.C.A. § 7108 (West 1991).  
Furthermore, this Board Member cannot have jurisdiction of 
this issue.  38 C.F.R. § 19.13 (1998).  With regard to the 
claim for a compensable rating for tinea cruris, the 
appellant should be informed of any determination by 
separate letter that includes notification of appellate 
rights.  38 C.F.R. § 3.103 (1998).  If there is any intent 
to appeal any of these claims, there is an obligation to 
file a notice of disagreement and a substantive appeal after 
the issuance of the statement of the case.  38 C.F.R. 
§ 20.200 (1998).  None of the issues referred to the RO are 
inextricably intertwined with the issue on appeal.  Holland 
v. Gober, 6 Vet. App. 443 (1994).


FINDING OF FACT

The appellant is at the maximum schedular evaluation for 
bilateral pes planus.


CONCLUSION OF LAW

The claim for an increased evaluation for bilateral pes 
planus is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially I note that I conducted hearings with the appellant 
and the case has been the subject of remands.  The appellant 
and the representative were repeatedly informed that the 
appellant had multiple diagnoses involving the feet and that 
he is service-connected only for pes planus.  If he were 
alleging that there was a relationship between the pes planus 
and any other diagnosis, he was under an obligation to submit 
competent evidence.  The instructions provided by this Board 
Member have been clear.  Any and all duties have been 
exceeded.

The appeal is based on a claim is for an increased evaluation 
for service connected bilateral pes planus.  Service 
connection for bilateral pes planus was granted in a June 
1948 rating decision that amended an October 1947 rating 
decision.  A 10 percent evaluation was assigned.  The 
evaluation was increased to 30 percent in an April 1989 
rating decision.  In a June 1990 decision, the Board 
confirmed and continued the 30 percent evaluation.  In a 
March 1992 Board decision, a 50 percent evaluation was 
granted for bilateral pes planus.

The maximum schedular evaluation for acquired flatfoot is 50 
percent.  See, 38 C.F.R. Part 4.71a, Diagnostic Code 5276 
(1998).  In Shipwash v. Brown, 8 Vet. App. 218, 224 (1995), 
the U.S. Court of Appeals for Veterans Claims (formerly known 
as the Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) stated that when a claimant is seeking 
an increased evaluation, the claim is well grounded as long 
as the rating schedule provides for a higher evaluation.  
Here, the appellant is at the maximum schedular evaluation 
for his bilateral pes planus and thus his claim is not well 
grounded and must be denied.  The Board finds that the 
diagnostic code is squarely on point and any resort to other 
diagnostic codes would be inappropriate.  In any case there 
is no provision in the rating schedule for the foot with 
regard to any foot disability for an evaluation in excess of 
50 percent.  A further discussion of the facts would serve no 
useful purpose, since there is no legal, "actual or 
potential" entitlement to an increased evaluation for 
bilateral pes planus.  Mintz v. Brown, 6 Vet. App. 277, 283 
(1994).  As was discussed in the introduction, additional 
claims for total rating for compensation based on individual 
unemployability, special monthly compensation for loss of 
use, and a secondary claim for foot drop are not before the 
Board.  

Since the veteran is at the maximum evaluation for the 
service connected condition, a DeLuca discussion would serve 
no useful purpose.  This fact has been recognized by the 
Court.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Although when a claim is not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The appellant cannot be 
afforded a higher evaluation within the rating schedule, but 
with regard to the claims discussed in the introduction, the 
VA fulfilled its obligation under section 5103(a).  

The Board notes that at the time of the hearing before the 
Board in March 1998 and in the July 1998 Remand, the 
appellant and his representative were put on notice that his 
disability had received the maximum evaluation permitted 
under the rating schedule.  They were given an opportunity to 
present additional evidence that would support a finding that 
other current diagnoses were attributable to pes planus.  
Evidence developed since the hearing includes records from 
Dr. Calvert and VA Medical Center Tuscaloosa records.  The 
appellant carries diagnoses in addition to his pes planus 
deformity of arthritis; bursitis; tendonitis; onychomycosis; 
onychogryposis; tyloma; hammertoe deformity; rule-out 
peripheral vascular disease; coronary artery disease status 
post coronary artery bypass; hypothyroidism; insulin-
dependent diabetes mellitus; degenerative joint disease; 
diabetic retinopathy; bilateral cataracts.  He makes use of 
leg braces, a wheelchair and walking cane.  None of these 
records attribute these diagnoses to a pes planus deformity.  
Only a case of right-sided posterior tibialis tenonitis was 
deemed secondary to pes planus in an undated record from Dr. 
Kilgore.  This diagnosis is not of record in recent records.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence that may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application that 
references other known and existing evidence that pertains to 
the claim under consideration) and Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).

The RO expressly considered referral of the claim regarding 
the service connected bilateral pes planus to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in a May 1997 Supplemental 
Statement of the Case, in an October 1998 rating decision and 
in an October 1998 Supplemental Statement of the Case.  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Chief Benefits Director or the Director, Compensation 
and Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Moreover, the regulation does not preclude the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The standards for reaching 
such a conclusion as outlined in Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) apply.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  

The Board has reviewed the record and finds that the 
disability associated with the pes planus deformity does not 
present such an unusual or exceptional disability picture so 
as to warrant an extraschedular rating.  Hospitalizations of 
record have not been related to pes planus.  A 1994 
hospitalization was related to his coronary artery disease.

The appellant has maintained in testimony and recent 
statements that his unemployability is due to his service 
connected pes planus.  Marked interference with employment 
has not been demonstrated in the other evidence of record to 
be due to pes planus.  In fact, Social Security 
Administration records from 1987 indicated that the onset of 
his unemployability was in March 1987 and was due to 
diabetes and degenerative arthritis.  At his September 1987 
examination for Social Security Administration purposes, the 
appellant indicated that he quit working due to fainting 
spells.  The examining physician attributed those spells to 
recurrent postural hypotension as a complication of 
longstanding diabetes.  In December 1994, Dr. Dailey 
indicated that the appellant could not walk or get out of a 
chair without help due to foot drop.  The appellant has been 
diagnosed with longstanding diabetic neuropathy and 
degenerative joint disease in his lumbar spine that has been 
attributed to his leg and ankle pain.  The examiner 
summarized that the primary problems related to the lower 
extremities and bouts of syncope.  However, although flat 
feet was noted in the examination report, the diagnoses were 
diabetes mellitus, probably diabetic neuropathy; recurrent 
syncope, possibly due to postural hypotension; degenerative 
disc disease and degenerative arthritis of the lumbar spine, 
probably with neuropathy of the right lower extremity; 
diabetic retinopathy; and hypertension.  At no time did the 
examiner attribute any of the other diagnoses to pes planus.  
At no time did the examiner attribute any significant 
impairment to the pes planus, other than to note that he had 
flat feet.  The appellant's assertion that he was rendered 
unemployable because of pes planus in 1987 is false.

When specifically addressed by a doctor, in May 1995, it was 
determined that the foot-drop was of uncertain etiology.  
This utterly fails to establish any relationship between the 
pes planus and the foot drop.  In regard to the appellant's 
own opinion, lay testimony is competent only when it regards 
features or symptoms of injury or illness, but may not be 
relied upon for establishing a medical diagnosis.  Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994).  The appellant's 
assertion that he has marked interference with employability 
due to pes planus is not credible in this case.  

The training and experience of the medical personnel makes 
their findings more probative as to the extent of the 
disability created by the pes planus as opposed to the 
appellant's lay testimony.  Additionally, the Social 
Security Administration records are exceedingly probative in 
that at the time the appellant ceased employment, it was his 
contention that it was due to fainting spells, attributed by 
competent medical evidence to his diabetes.  Therefore, the 
preponderance of the evidence is against a finding that the 
evaluation for service connected pes planus warrants 
extraschedular consideration or an increased evaluation 
under any theory.  Having reviewed the record with the 
mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

The Board is aware that there is a statement from [redacted]
[redacted], Jr.  The document establishes that the appellant 
received a wheelchair and leg braces.  It was also noted 
that this was because of service-connected feet problems.  
Although the representative has stated that the document is 
from a doctor, there is absolutely no evidence that Mr. 
[redacted] is a doctor or otherwise competent in any respect.  
There is no MD after the name or other indicia that the 
person has medical training.  In addition, the document is 
not on a VA letterhead.  There is nothing that establishes 
that Mr. [redacted] is anything more than a clerk.  There is 
nothing that establishes Mr. [redacted] possess any competent 
evidence.  The document is accorded no probative value.  
Nothing in the document leads to any conclusion that the 
supplying of equipment establishes an increase in severity 
or a basis to award an extraschedular evaluation.

Lastly, in regard to the testimony, the appellant may 
believe in the merits of the claim.  However, his opinions 
in this case are not competent and he was repeatedly 
provided the opportunity to cure the defect. 

The Board acknowledges that it has decided the present 
appeal on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that the appellant has not been prejudiced 
by the decision herein.  The appellant was denied by the RO.  
The Board considered the same law and regulations.  The 
Board merely concludes that the appellant did not meet the 
initial threshold evidentiary requirements of a well 
grounded claim.  The result is the same.  See Meyer v. 
Brown, 9 Vet. App. 425, 431 (1996).  Further, the appellant 
was adequately informed of the deficiencies in the evidence 
by the RO and by the Board.  He was given actual notice that 
he is receiving the maximum evaluation within the rating 
schedule for his foot disability.  With regard to 
extraschedular consideration, as was discussed in the 
introduction, the appellant has not identified any other 
competent evidence that would warrant such consideration.



ORDER

An increased evaluation for bilateral pes planus is denied.

		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

